DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 06/13/2019 and 06/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comments
Status of Claims
Applicant’s amendments with respect to claims filed on 06/13/2019 have been entered.  Claims 1-20 remain pending in this application and are in condition for allowance.  
.EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is amended as follows (see strikethrough and underline below).
Claim 1.  A system for delivering an injection of a fluid into a void within a subject, the system comprising: a syringe barrel extending from a first end to a second end and forming a lumen extending from the first end to the second end; a plug arranged within the lumen proximate to the first end and forming a seal between the plug and the syringe barrel against the fluid movement from the the fluid movement from the lumen between the floating seal and the syringe barrel; a hollow needle extending from a proximal end connected to the floating seal to a distal end having an opening for the fluid to flow from the lumen, through the floating seal, and through the second end of the syringe barrel via the hollow needle; and wherein the syringe barrel, the plug, and the floating seal include material and dimensions selected based on a threshold flowrate for the 
Claim 16.  A method of delivering a fluid into a void within a subject that is formed within a tissue in the subject or between tissues in the subject, the method comprising: providing a syringe system including: a syringe barrel extending from a first end to a second end and forming a lumen extending from the first end to the second end; a plug arranged within the lumen proximate to the first end and forming a seal between the plug and the syringe barrel against the fluid movement from the lumen between the plug and the syringe barrel; a floating seal arranged within the lumen proximate to the second end forming a seal the fluid movement from the lumen between the floating seal and the syringe barrel; a hollow needle extending from a proximal end connected to the floating seal to a distal end having an opening for the fluid to flow from the lumen, through the 23WO 2018/112305PCT/US2017/066597 floating seal, and through the second end of the syringe barrel via the hollow needle; arranging the distal end of the hollow needle to extend into the tissue without applying a force to the fluid; applying a force to the fluid so that an opposing force is overcome to move the floating seal and the hollow needle from the second end of the syringe barrel and extend the distal end of the hollow needle further into the tissue of the subject; and continuing said applying the force to the fluid as the distal end of the hollow needle extends beyond the tissue of the subject and into the void as the floating seal succumbs to the opposing force to displace the fluid into the void through the opening formed at the distal end of the hollow needle.  
Claim 20.  A system for delivering an injection of a fluid into a void within a subject, the system comprising: a barrel extending from a first end to a second end and forming a lumen extending from the first end to the second end; a plug arranged within the lumen proximate to the first end and forming a seal between the plug and the barrel against the fluid movement from the lumen between the plug and the barrel; a floating seal arranged within the lumen proximate to the second end forming a seal between the floating seal and the barrel against the fluid movement from the lumen 24WO 2018/112305PCT/US2017/066597 between the floating seal and the barrel; a penetrating device including a passage extending from a proximal end connected to the floating seal to a distal end having an opening for the fluid to the fluid to the 
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 16 and 20 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“upon a force being applied to the fluid, overcome an opposing force to move the floating seal and the hollow needle from the second end of the syringe barrel and extend the distal end of the hollow needle into a tissue of the subject, and upon the distal end of the hollow needle extending beyond the tissue of the subject and into the void of the subject, succumb to the opposing force to displace the fluid into the void through the opening formed at the distal end of the hollow needle” of claim 1;
“applying a force to the fluid so that an opposing force is overcome to move the floating seal and the hollow needle from the second end of the syringe barrel and extend the distal end of the hollow needle further into the tissue of the subject; and continuing said applying the force to the fluid as the distal end of the hollow needle extends beyond the tissue of the subject and into the void as the floating seal succumbs to the opposing force to displace the fluid into the void through the opening formed at the distal end of the hollow needle” of claim 16 and
“upon a force being applied to the fluid, overcome an opposing force to move the floating seal and the penetrating device from the second end of the barrel and extend the distal end of the penetrating device into a tissue of the subject, and upon the distal end of the penetrating device extending beyond the tissue of the subject and into the void of the subject, succumb to the opposing force to displace the fluid into the void through the passage and the opening formed at the distal end of the penetrating device” of claim 20.
The Examiner would like to note that Greenfield (2004/0171984) is pertinent prior art that is similar to the claimed invention in that Greenfield teaches a floating seal (80, Fig. 7); Lodice is pertinent prior art that is similar to the claimed invention in that Lodice (Pub. No. 2002/0035351) teaches a floating seal (5, Fig. 1-A); Andino et al. (Pub. No. 2015/0051581) is pertinent prior art that is similar to the claimed invention in that Andino et al. teaches “a needle being positioned within different regions of the eye and due to the material properties of the different regions of the eye and an exerted force overcoming backpressure produced by a first region of the eye so that a medicament can be delivered to the targeted location” and JP4505561 (as listed on the IDS dated 06/09/2020) is pertinent prior art that teaches “a needle (4) that moves upon a force being exerted within a barrel (1); however, none of the aforementioned references above discloses the allowable subject matter and it would not have been obvious to one of ordinary skill in the art to modify the devices disclosed by Greenfield, Lodice, Andino or JP4505561 to include the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783